Citation Nr: 0930687	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date, prior to July 25, 2005 for 
a 100 percent evaluation for posttraumatic stress disorder 
(PSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of the September 
2004 rating decision and that decision is final.

2.  The evidence tends to establish total occupational 
impairment from April 1, 2005.  

3.  It is not factually ascertainable, prior to April 1, 
2005, that PSD resulted in total occupational impairment.  


CONCLUSION OF LAW

The criteria for an effective date of April 1, 2005, but not 
before, for the grant of a 100 percent evaluation for PSD, 
have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.157, 3.400, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for an earlier effective 
date for the 100 percent evaluation for PSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The Board 
notes that the September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The November 2005 rating decision shows that a 100 percent 
evaluation has been assigned for PSD.  In regard to the claim 
on appeal, entitlement to an earlier effective date for the 
100 percent evaluation for PSD, a VCAA letter, dated in March 
2006, fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2008).  The March 2006 letter described how 
appropriate effective dates were assigned.  The Veteran's 
pertinent medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board notes that the filing of 
a notice of disagreement with the effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria 

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In addition, with regard to the terms "application" or 
"claim", the Board notes that once a formal claim for 
compensation has been allowed, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

38 C.F.R. § 4.130, Diagnostic Code 9411 provides that a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for PSD was established in a September 
2004 rating decision and a 30 percent evaluation was assigned 
from March 31, 2004.  In an August 2005
VA Form 21-4138, the Veteran asserted entitlement to a 
temporary total rating based on hospitalization at a VA 
facility from July 25, 2005 to August 27, 2005, and 
entitlement to an increased rating for PSD.  A November 2005 
rating decision shows that a temporary total evaluation was 
assigned based upon the need for hospitalization under 
38 C.F.R. § 4.29, from July 25, 2005 to August 27, 2005, and 
a schedular 100 percent evaluation was assigned thereafter, 
from September 1, 2005.  The Veteran asserts that an earlier 
effective date is warranted for the 100 percent evaluation 
for PSD.  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110 (b).  The effective date for 
an increase in disability compensation is the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400 (o)(2).  

The effective date of the award is the earliest date at which 
it was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a Veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Having reviewed the record, the Board finds that an effective 
date of April 1, 2005 is supportable.  In that regard, the 
Board notes that the record, to include the July 2006 notice 
of disagreement, reflects that the Veteran owned and operated 
a business until March 2005, after which he sold the business 
due to increased PSD symptoms.  This finding, coupled with 
the other evidence, to include VA inpatient records 
reflecting treatment for PSD from July 2005 with a Global 
Assessment of Functioning (GAF) rating of 36, tends to 
establish total occupational impairment following the sale of 
the business.  Thus, the Board finds that an effective date 
of April 1, 2005, for the assignment of a 100 percent 
evaluation for PSD is supportable.  

An effective date, prior to April 1, 2005 is not warranted.  
The effective date for an increased rating is the date of the 
filing of the claim for increase, or the date entitlement 
arose (which means the date the disability increased in 
severity), whichever is later.  See 38 C.F.R. § 3.400 (o)(1).  
To the extent that entitlement to an effective date in March 
2004 is asserted, as noted above, the Veteran did not appeal 
the September 2004 rating decision.  In addition, the Board 
notes that a November 2004 VA treatment record shows a GAF of 
60.  In this case, the competent and probative evidence does 
not establish that the criteria for a 100 percent evaluation 
were met, prior to April 1, 2005.  Thus, an effective date, 
prior to April 1, 2005, is not warranted.  

The evidence is in favor of an effective date of April 1, 
2005 for a 100 percent evaluation for PSD.  Consequently, the 
benefits sought on appeal are granted, in part.  


ORDER

An effective date of April 1, 2005, but not before, for a 100 
percent evaluation for PSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


